Citation Nr: 0602262	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  99-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which declined to reopen 
the veteran's claim for service for a back disorder on the 
basis of new and material evidence.  

In a May 2000 decision, the Board also found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a back disorder.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  The Secretary filed 
a motion to remand the case and to stay proceedings.  In July 
2001, the Court issued an order which vacated the May 2000 
Board decision and remanded it to the Board for 
readjudication consistent with its order.

Thereafter, the Board issued another decision in July 2002 
which again found that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a back disorder.  The veteran appealed that 
decision to the Court.  In a February 2003 order, the Court 
vacated the Board's July 2002 decision and remanded the 
matter back to the Board for development consistent with the 
parties' Joint Motion for Remand.  The Board remanded the 
case in June 2003 with instructions that the RO comply with 
the notice and duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a), (b).  Following the completion of those 
instructions, the case is once again before the Board for 
review. 


FINDINGS OF FACT

1.  A November 1972 Board decision denied service connection 
for a back disorder on the basis that no medical evidence 
related the veteran's variously diagnosed back disabilities 
to service.

2.  Medical evidence received since the November 1972 Board 
decision indicates that the veteran's back disorder, 
identified as spondylisthesis of the lumbar spine, was either 
incurred in or aggravated by service. 

3.  A January 1964 entrance examination report makes no 
reference to back pain.

4.  Medical evidence indicates that the veteran's 
spondylisthesis of the lumbar spine preexisted service.

5.  Clear and unmistakable evidence does not show that the 
veteran's spondylisthesis of the lumbar spine was not 
aggravated in service.

6.  Medical evidence shows that the veteran's current 
spondylisthesis of the lumbar spine is related to service.


CONCLUSIONS OF LAW

1.  A November 1972 Board decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2005); 38 C.F.R.            § 20.1100 
(2005).

2.  The evidence received since the November 1972 Board 
decision is new and material, and the claim for service 
connection for a back disorder is reopened.  38 U.S.C.A. §§ 
5103, 5108, 7104(b) (West 2002 & Supp. 2005); 38 C.F.R.                
§§ 20.1105, 3.159 (2003); 38 C.F.R. § 3.156 (2005).

3.  Spondylisthesis of the lumbar spine was incurred in 
service.  38 U.S.C.A.         §§ 1110, 1111, 1112, 1113, 
1131, 1153, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.306 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that a final November 1972 Board decision 
denied service connection for a back disorder.   The veteran 
is now attempting to reopen this claim on the basis of new 
and material evidence.  In a supplemental statement of the 
case issued in September 2004, the RO denied service 
connection for a back disorder on the merits without first 
determining whether new and material evidence had been 
submitted to reopen that claim.  However, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal regardless of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). Therefore, the 
Board must determine whether new and material evidence has 
been submitted to reopen the claim for service connection for 
a back disorder since the prior final decision.

I.  Whether New and Material Evidence has Been 
Submitted to Reopen a Claim for Service 
Connection for Back Disorder

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred in service if manifest to a 
compensable degree (10 percent) within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Veterans are generally presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:  [E]very veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service."  38 U.S.C.A. § 1111; see also 38 C.F.R. § 
3.304(b) (2005).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, under 38 U.S.C.A. § 1111, as 
recently interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson, 12 
Vet. App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 
(3rd Coll. Ed. 1988)).  See also Crippen v. Brown, 9 Vet. 
App. 412 (196).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2005).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the Board's November 1972 decision denied the 
veteran's claim of entitlement to service connection for a 
back disorder.  The evidence at that time included the 
veteran's service medical records, private treatment records, 
a May 1972 VA examination report, as well as various lay 
statements from several friends and family members. 

The veteran's service medical records made no reference to 
back problems at his entrance examination in January 1964.  
In October 1964, the veteran was hospitalized for nine days 
for periumbilical pain, abdominal pain, and right-sided 
costovertebral angle tenderness.  It was noted that pain 
began in his right upper lumbar area and migrated to the 
periumbilical area.  However, no objective findings were 
shown.  The remainder of the veteran's service medical 
records, including a December 1966 separation physical, made 
no reference to back pain. 

When examined by L.A., M.D., in July 1970, the veteran 
reported a history of chronic low backache since an injury in 
1963 (prior to service) when he fell off a jack and struck 
the right side of his back.  X-rays revealed scoliosis of the 
spine with left pelvic tilt.  

At a VA compensation examination in May 1972, the veteran 
reported constant low back pain, which he said did not bother 
him particularly until the last several years.  A physical 
examination revealed pain on motion and very slight pain in 
the lower lumbar area with percussion.  X-rays of the lumbar 
spine revealed bilateral pars interarticularis defect between 
L5 and S1 without any slippage.  The diagnostic impression 
was bilateral spondylolysis at L5 and S1.  

Based on the foregoing, the Board in November 1972 denied 
service connection for a back disorder on the basis that this 
condition was not medically related to back symptoms for 
which he was treated in service.   The Board found that the 
veteran's complaints of back pain in October 1964 were acute 
and transitory with no residuals shown. 

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.

In February 1998, the veteran attempted to reopen his claim 
for service connection for a back disorder on the basis of 
new and material evidence.  Under VA law and regulation, if 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  When a claim to reopen is presented, a two-step 
analysis is performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  The Board notes that this regulation was amended 
in that it redefined "new and material evidence."  38 C.F.R. 
§§ 3.156(a).  However, the revised version is applicable only 
to claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed his claim to reopen in 
February 1998, only the former version of the regulation is 
applicable.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

Since the Board's November 1972 decision, medical evidence 
has been submitted indicating that the veteran's back 
disorder, identified as spondylisthesis of the lumbar spine, 
preexisted service but that the underlying condition was 
aggravated in service beyond its natural progression.  In 
particular, a VA physician reviewed the claims file in March 
2005 and found that the onset of the veteran's back pain 
occurred prior to service but was more likely than not 
exacerbated by his service activities and was consistent with 
spondylisthesis.  

The Board finds this evidence to be new, as it was not of 
record at the time of the November 1972 Board decision and is 
not cumulative of any other evidence at that time.  In 
addition, this evidence is probative of the central issue in 
this case as to whether the veteran's current back disorder 
was either incurred in or aggravated by service.  
Accordingly, the Board concludes that new and material 
evidence has been submitted since the November 1972 decision; 
thus, the claim of entitlement to service connection for a 
back disorder must be reopened.

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, since the Board's finds 
that the evidence supports the veteran's claim of entitlement 
to service connection for a back disorder, the veteran will 
not be prejudiced by this decision.  

II.  Service Connection for a Back Disorder

After carefully reviewing the record, the Board finds that 
the evidence supports the veteran's claim of entitlement to 
service connection for spondylisthesis of the lumbar spine.  
First, the Board finds that the presumption of sound 
condition applies to this case, as the veteran's enlistment 
examination report dated in January 1964 made no reference to 
back problems.

Next, the Board finds that the presumption of soundness has 
not been rebutted by clear and unmistakable evidence.  As 
noted, to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that (1) the 
disease or injury existed prior to service and (2) that the 
disease or injury was not aggravated by service.  

The Board finds that clear and unmistakable evidence shows 
that the veteran's disorder existed prior to service.  For 
instance, a July 1970 examination report by Dr. L.A. notes 
the veteran's history of chronic low backache since an injury 
in 1963, prior to service, when he fell off a jack and struck 
the right side of his back.  X-rays at that time revealed 
scoliosis of the spine with left pelvic tilt.  A VA physician 
also reviewed the claims file in March 2005 and determined 
that the veteran's spondylolisthesis "most probably began 
prior to service. . . ."

However, clear and unmistakable evidence does not show that 
the veteran's back disorder was not aggravated by service.  
In this regard, although the veteran's only inservice 
treatment for back pain was in October 1964, a VA physician 
reviewed the claims file in March 2005 and concluded that the 
veteran's spondylisthesis "was more likely that not 
exacerbated by his service activities. . . ."  In an August 
2005 addendum report, the VA physician stated that, "Based 
on the record and examination of the [veteran], it appears 
that this [veteran's] symptoms were worsened beyond its 
natural progression as a result of his service 
exacerbation." 

Thus, since clear and unmistakable evidence has not been 
submitted showing that the veteran's preexisting back 
disorder was aggravated by service, the presumption of sound 
condition has not been rebutted.  38 U.S.C.A. § 1111.   In 
other words, the Board must presume that the veteran entered 
service in sound condition.

Medical evidence also establishes that the veteran's back 
disorder, diagnosed as spondylisthesis, was incurred in 
service.  In a March 2002 letter, D.M., M.D., indicated that 
the veteran sustained spondylosis either prior to or during 
service in the U.S. Army.  Dr. D.M. explained that the 
veteran's first symptoms related to that condition occurred 
while on active duty at Fort Bliss, Texas, and, to the best 
of his knowledge, the veteran had been asymptomatic prior to 
that episode in October 1964.  The VA physician who reviewed 
the claims file in March 2005 also indicated that the 
veteran's spondylisthesis is the same condition for which he 
received treatment in 1964 while on active duty.  In light of 
these findings, the Board finds that service connection for 
spondylisthesis of the lumbar spine is warranted.

As a final note, the Board is aware that it is generally 
required to discuss whether the veteran has been apprised of 
the law and regulations applicable to his claim, the evidence 
that would be necessary to substantiate his claim, and 
whether his claim has been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  In light of the fully favorable decision 
with respect to this appeal, however, the Board finds that a 
discussion of the VCAA is unnecessary.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Service connection for spondylisthesis of the lumbar spine is 
granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


